359 U.S. 117 (1959)
JOSEPH ET AL
v.
INDIANA.
No. 8.
Supreme Court of United States.
Argued January 19, 1959.
Decided March 23, 1959.
CERTIORARI TO THE SUPREME COURT OF INDIANA.
William S. Isham, acting under appointment by the Court, 355 U. S. 948, argued the cause and filed a brief for petitioners.
Robert M. O'Mahoney, Deputy Attorney General of Indiana, argued the cause for respondent. With him on the brief were Edwin K. Steers, Attorney General, and Owen S. Boling, Assistant Attorney General.
PER CURIAM.
The writ of certiorari is dismissed as improvidently granted.